EXHIBIT 10.46a

LOGO [g154549g46w46.jpg]

October 29, 2009

Giacomo di Nepi

Kaenelrain 8

CH4106 Therwil (BL)

Switzerland

Re: Employment with InterMune, Inc.

Dear Giacomo:

On behalf of InterMune, Inc., I am pleased to extend to you this official offer
of employment with InterMune as Senior Vice President & Managing Director,
Europe, reporting to Dan Welch, President and CEO, commencing on October 30,
2009. You will be a member of InterMune’s senior leadership team. InterMune
reserves the right to modify your position, duties and supervisor from time to
time as it deems appropriate. This position is a full-time position.

Your employment is subject to successful verification of your professional
references, and to our standard pre-employment process, which includes
completion of an employment application and successful completion of a standard
background check.

Work Location

Initially, your base of employment will be your home office in Switzerland. You
also may be required from time to time to work out of InterMune’s corporate
headquarters in Brisbane, California. At such time that InterMune opens a formal
office in Europe, you will be required to work from that office. Should that
office be located more than 80 km (50 miles) from your current residence,
InterMune will give you and your family the option to relocate; should you
choose to do so, InterMune will pay all usual and customary relocation expenses
for you and your family. Should you choose not to do so, InterMune will pay your
reasonable commuting costs.

Compensation

If you accept this offer and begin employment, you will receive an initial base
salary of €20,830.50 per month (equivalent to €249,966 or $375,000 per year at
current exchange rates), paid in Euros on a a monthly basis, approximately on
the 23rd to 25th day of each month. In the event of currency fluctuations, your
pay will continue to be calculated in Euros. Your salary will be subject to
review on the first anniversary of your employment.

You also will receive a sign-on bonus of €33,329 ($50,000), to be paid one-half
at the time you begin your employment and one-half following sixty (60) days of
employment, and an automobile allowance of €1,667 per month (equivalent to
€20,000 or $29,726 per year).



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 2

 

Additionally, you will be eligible to participate in our discretionary incentive
bonus program designed to provide a financial reward for achieving performance
goals. The incentive plan will be based on two criteria: your individual
performance against your goals as determined by your manager and InterMune’s
performance as determined by InterMune’s senior management and Board of
Directors. For 2010, your target bonus will be 35% of your base pay. Upon EMEA
approval of pirfenidone and the commercial launch of pirfenidone in the European
market, your bonus structure will be revisited and modified to reward you for
the successful growth of that market.

Because you will be providing services from Europe and are not a U.S. resident
or citizen, you will not receive a United States Internal Revenue Service form
W-2 in connection with your InterMune compensation. InterMune will retain the
services of a Swiss payroll agent to provide your compensation.

To the extent there are Swiss or other non-U.S. employment taxes owed by you,
you agree to be solely responsible for the determination and payment of those
taxes, with the sole exceptions of the employer’s contribution to (a) Swiss
Social Insurance, (b) Swiss unemployment insurance, (c) Swiss accident
insurance, and (d) Swiss sick day insurance (collectively, the “Swiss employment
taxes”), estimates of which will be included in your monthly pay. You will be
solely responsible for remitting the Swiss employment taxes to the appropriate
authorities. Twice yearly (in June and December), InterMune will “true up” the
estimated Swiss employment tax contributions. In the event the estimated
payments have been insufficient to cover the actual liability, InterMune wil
provide you with the difference to be submitted to the appropriate authorities.
In the event of overpayment, the amount of the overpayment will be deducted from
your subsequent paycheck. To facilitate your compliance with this section,
InterMune agrees to pay up to $2,500 annually to your tax preparer upon
presentation of an appropriately documented invoice.

In addition to your cash compensation, you also will be eligible to participate
in InterMune’s Equity Incentive Plan. Following commencement of your employment,
the grant of an option to purchase up to 100,000 shares of Common Stock under
InterMune’s Equity Incentive Plan will be recommended to the Compensation
Committee of the InterMune Board of Directors on your behalf. All option grants
are subject to final approval by the Compensation Committee of the InterMune
Board of Directors. The option shares will vest over a period of four years
beginning on the fifth business day of the month following the month in which
you begin your employment and the option exercise price will be the NASDAQ
closing price of InterMune’s common stock on your first day of your employment.
The exercise of any options will be subject in all respects to the terms of your
stock option agreement and the Equity Incentive Plan.

InterMune generally makes annual equity grants to employees at the time of the
Company’s annual shareholders meeting in May. You will be eligible to receive
such a grant in 2010 to the same extent as other members of InterMune’s senior
leadership team. In addition, upon EMEA approval of pirfenidone, you will
receive an additional equity grant of no less than 25,000 options.



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 3

 

Employee Benefits

As a full-time employee, and to the extent consistent with Swiss law, you will
be eligible for paid time-off benefits, such as sick leave and holidays, in
accordance with our policies for similarly situated employees and with local
practice. Also, to the extent consistent with Swiss law and to the extent
substantially similar benefits are not provided by the Swiss Social Security and
Pension systems, you will be eligible to participate in InterMune’s employee
benefit plans, in accordance with the terms and eligibility requirements of
those plans. Currently, InterMune maintains group health insurance, vision and
dental plans, a short and long-term disability plan, a Flexible Spending Account
plan, a group Life Insurance and AD&D plan, a 401(k) savings plan, a Long Term
Care plan and an Employee Stock Purchase Plan. InterMune will make no
contribution to the Swiss pension system on your behalf.

Specifically, group health insurance will be provided to you, your wife and your
dependent daughter under our current Aetna PPO plan, although where practical,
you and your wife will receive medical care as provided by the Swiss health care
system, the cost of which you agree to pay. In order to maintain eligibility for
the Aetna PPO plan, you agree to maintain a regular address in the United
States, and to be present at that address for part of each calendar year, not to
exceed ninety (90) days in each calendar year. In the event you become
ineligible for the Aetna PPO plan (e.g., in the event your employment is
transferred to a European subsidiary of InterMune), InterMune agrees to provide
substantially similar health insurance to you and your family.

In addition, InterMune agrees to assume payment of two-thirds of your annual
life insurance premium with AXA Equitable, the current total amount of which is
approximately $18,200. InterMune will continue to pay two-thirds of your annual
life insurance premium with AXA Equitable during each year of your InterMune
employment, up to a maximum InterMune payment amount of $25,000. The amounts
paid by InterMune will be attributed to you as income, and you will be solely
responsible for any and all taxes resulting from these payments.

InterMune reserves the right to modify, amend or discontinue any benefit plan at
any time, in its sole discretion. You may receive such other benefits as we may
determine from time to time, in our sole discretion.

Benefits upon Separation

Severance Pay in the Event of Termination (Not For Cause) Absent a Change in
Control of InterMune. As a member of the Company’s Executive Committee, you will
be entitled to the following benefits in the event your employment is terminated
other than for “Cause” or in the event of a “Change in Control” of InterMune (as
those terms are defined below). Although you at all times will remain an at-will
employee of InterMune, InterMune agrees that in the event you are terminated by
the Company other than for “Cause” in the absence of a “Change in Control” of
InterMune, you will receive the following benefits within fourteen (14) days
after receipt by the Company of a general release duly signed by the you that
releases the Company from all of your actual or potential claims against
InterMune:



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 4

 

  •  

If you have completed less than one (1) full year of service, you will receive
six (6) months’ base salary at your final rate of pay, six (6) months benefits
continuation (i.e., Company-provided COBRA payments or equivalent), and six
(6) months immediate acceleration of vesting of each of your outstanding equity
grants, whether stock options or restricted shares

 

  •  

If you have completed at least one (1) year but less than two (2) years of
service, you will receive nine (9) months’ base salary at your final rate of
pay, nine (9) months benefits continuation (i.e., Company-provided COBRA
payments or equivalent), and nine (9) months immediate acceleration of vesting
of each of your outstanding equity grants, whether stock options or restricted
shares

 

  •  

If you have completed two (2) years of service or more, you will receive twelve
(12) months’ base salary at your final rate of pay, twelve (12) months benefits
continuation (i.e., Company-provided COBRA payments or equivalent), and twelve
(12) months immediate acceleration of vesting of each of your outstanding equity
grants, whether stock options or restricted shares

 

  •  

If such termination not for Cause occurs in the second half of the calendar
year, you also will receive a pro rata share of your target bonus for that year.

The acceleration of vesting provided for in this section of this agreement is
intended to be in lieu of any acceleration rights provided in any operative
Stock Option Agreement you may sign, and in addition to any acceleration rights
provided in the operative Stock Plan documents. All other terms and conditions
applicable to your equity grants, e.g., with regard to exercise after
termination, forfeiture, etc., will continue to be governed by the operative
Stock Option Agreement and Stock Plan document. Cash compensation required to be
paid pursuant to this section of this Agreement will be paid either in a single
lump-sum payment or ratably on a monthly basis over the severance period, in the
Company’s sole discretion.

Compensation upon Change in Control of InterMune. In the event of a Change in
Control of the Company that results in: (i) your termination without Cause, or
(ii) your resignation for “Good Reason,” which for purposes of this Agreement
shall mean either (a) a material diminution in your duties, title or
compensation, or (b) a requirement that you relocate more than 80 km (50 miles)
from your then-current employment location, any of which event occurs within one
(1) year of the change in control (a “Triggering Event”), you will receive the
following benefits within fourteen (14) days after receipt by the Company of a
general release duly signed by the you that releases the Company from all of
your actual or potential claims against InterMune:



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 5

 

(a) Cash Compensation: Two (2) years base salary at your final rate of pay and
two (2) years benefits continuation (i.e., Company-provided COBRA payments or
equivalent). If a Triggering Event occurs in the second half of the calendar
year, you also will receive a pro rata share of your target bonus for that year.

(b) Options or Restricted Share Grants: Vesting of all outstanding equity grants
(including InterMune stock option grants, InterMune restricted stock grants, and
any grants made by the acquiring entity) will immediately accelerate. The
acceleration of vesting provided for in this section of this Agreement is
intended to be in lieu of any acceleration rights provided in the operative
Stock Option Agreement, and in addition to any acceleration rights provided in
the operative Stock Plan document. All other terms and conditions applicable to
your equity grants, e.g., with regard to exercise after termination, forfeiture,
etc., will continue to be governed by the operative Stock Option Agreement and
Stock Plan documents.

Definitions.

For purposes of this agreement, “Cause” shall mean any of the following:

 

  •  

Willful refusal to follow lawful and reasonable corporate policy or Chief
Executive Officer directives; or

 

  •  

Willful failure, gross neglect or refusal to perform duties; or

 

  •  

Willful act that intentionally or materially injures the reputation or business
of the Company; or

 

  •  

Willful breach of confidentiality that has a material adverse affect on the
Company; or

 

  •  

Fraud or embezzlement; or

 

  •  

Indictment for criminal activity.

For purposes of this Agreement, “Change in Control” shall mean any of the
following:

 

  •  

A sale, lease or other disposition of all or substantially all of the securities
or assets of the Company; or

 

  •  

A merger or consolidation in which the Company is not the surviving corporation;
or

 

  •  

A reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise.

Employment with InterMune is at will. “Employment at will” means that you are
free to resign from your employment upon notice as required under Swiss law, for
any reason or no reason and with or without cause. Similarly, InterMune may
terminate your employment upon notice as required under Swiss law at any time
for any legal reason and with or without cause. By accepting this offer of
employment, you agree that your employment is at will as provided in this
paragraph, and acknowledge that no one, other than the Chief Executive Officer
of InterMune,



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 6

 

has the authority to promise you anything to the contrary and that any such
agreement must be in writing and signed by both you and the Chief Executive
Officer of InterMune to be effective.

We believe that your employment with InterMune requires a full-time commitment.
Employment with any other entity, or for yourself in competition with InterMune,
is not permitted unless expressly authorized by InterMune in writing.

As an InterMune employee, you will be expected to abide by company rules and
regulations and acknowledge in writing that you have read and agree to abide by
the provisions of InterMune’s Employee Handbook.

During the course of your employment, you may create, develop or have access to
confidential information belonging to InterMune, including trade secrets and
proprietary information, such as clinical and other scientific data, customer
information, business plans, marketing plans, unpublished financial information,
software, source codes, and personnel information. You agree that as a condition
of your employment with InterMune, you will sign and comply with the enclosed
InterMune Proprietary Information and Inventions Agreement, which contains
certain commitments regarding confidentiality. By accepting employment with
InterMune, you also agree to keep all InterMune information strictly
confidential, and not to use it or disclose it to any person or entity, except
as is necessary in the ordinary course of performing your work. You further
acknowledge that your obligation to protect our confidential information from
disclosure exists both during your employment and after it ends. You also agree
that at the termination of your employment, for any reason, you will return to
us all copies (including electronic copies) of any documents or other materials
you have that refer to or contain InterMune’s confidential information,
including notebooks, manuals, letters and customer lists.

In your work for InterMune, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. You agree to act
in accordance with any valid non-disclosure agreements to which you may be
subject. You will be expected to use only that information which is generally
known and used by persons with training and experience comparable to your own,
which is common knowledge in the industry or otherwise legally in the public
domain, or which is otherwise provided or developed by InterMune. By accepting
this offer of employment, you acknowledge that you will be able to perform your
duties within these guidelines. You further agree that you will not bring onto
InterMune’s premises any unpublished documents or property belonging to any
former employer or other person to whom you have an obligation of
confidentiality.

You also agree, if you accept this offer of employment, that for a period of two
years after your employment ends, you will not solicit any InterMune employee or
consultant to leave his or her employment or consulting relationship with
InterMune in order to begin employment or a consulting relationship with any
company or business in actual or potential competition with InterMune.

The terms described in this letter, together with your Proprietary Information
and Inventions Agreement, replace all prior agreements, understandings, and
promises between



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 7

 

InterMune and you, whether oral or written, concerning the terms and conditions
of your employment with InterMune. Any modification of this agreement will be
effective only if it is in writing and is signed by both you and the Chief
Executive Officer of InterMune.

This agreement will be construed and interpreted under the laws of the State of
California, except as to issues of Swiss taxation and employee benefits, which
will be construed and interpreted under Swiss law. In the event of any conflict
or controversy arising under this agreement, the parties agree to submit that
dispute to binding arbitration under the then-current Employment Dispute
Resolution Rules of the American Arbitration Association. The venue for such
arbitration will be San Francisco, California.



--------------------------------------------------------------------------------

Giacomo di Nepi

October __, 2009

Page 8

 

Giacomo, I am pleased to extend this offer of employment to you, and hope that
your association with InterMune will be successful and rewarding. Please
indicate your acceptance of this offer by signing this letter below and
returning the letter as soon as possible. A copy of this letter is enclosed for
your records.

 

Sincerely,

 

InterMune, Inc.

/s/ Howard Simon Howard Simon SVP, HR & Corporate Services Associate General
Counsel Chief Compliance Officer

I understand and agree to the foregoing terms and conditions of employment with
InterMune, Inc.

 

/s/ Giacomo di Nepi Giacomo di Nepi Date October 30, 2009